TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00680-CV



                                      George H. Gage, Appellant

                                                    v.

                                Estate of Artie L. Gage, Sr., Appellee


                    FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
                  NO. 72,606, HONORABLE GUY S. HERMAN, JUDGE PRESIDING




                After appellant George H. Gage filed his notice of appeal, the Travis County Clerk sent this

Court a copy of a letter sent to appellant informing him that there was no authority to prepare the clerk=s

record because appellant was not a party to the underlying trial court proceeding. It appears that appellant

is not a proper party to bring an appeal from the underlying proceeding and that we, therefore, are without

jurisdiction to consider his appeal. We therefore dismiss the appeal for want of jurisdiction. Tex. R. App.

P. 42.3(a).




                                                 Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed for Want of Jurisdiction
Filed: December 5, 2002

Do Not Publish